 


115 HRES 1077 EH: Providing for consideration of the conference report to accompany the bill (H.R. 6157) making appropriations for the Department of Defense for the fiscal year ending September 30, 2019, and for other purposes; providing for consideration of the resolution (H. Res. 1071) recognizing that allowing illegal immigrants the right to vote devalues the franchise and diminishes the voting power of United States citizens; and providing for consideration of motions to suspend the rules.
U.S. House of Representatives
2018-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS
2d Session
H. RES. 1077 
In the House of Representatives, U. S.,

September 26, 2018
 
RESOLUTION
Providing for consideration of the conference report to accompany the bill (H.R. 6157) making appropriations for the Department of Defense for the fiscal year ending September 30, 2019, and for other purposes; providing for consideration of the resolution (H. Res. 1071) recognizing that allowing illegal immigrants the right to vote devalues the franchise and diminishes the voting power of United States citizens; and providing for consideration of motions to suspend the rules.


That upon adoption of this resolution it shall be in order to consider the conference report to accompany the bill (H.R. 6157) making appropriations for the Department of Defense for the fiscal year ending September 30, 2019, and for other purposes. All points of order against the conference report and against its consideration are waived. The conference report shall be considered as read. The previous question shall be considered as ordered on the conference report to its adoption without intervening motion except: (1) one hour of debate; and (2) one motion to recommit if applicable.  2.Upon adoption of this resolution it shall be in order without intervention of any point of order to consider in the House the resolution (H. Res. 1071) recognizing that allowing illegal immigrants the right to vote devalues the franchise and diminishes the voting power of United States citizens. The resolution shall be considered as read. The previous question shall be considered as ordered on the resolution and preamble to adoption without intervening motion or demand for division of the question except one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on the Judiciary. 
3.It shall be in order at any time on the legislative day of September 27, 2018, or September 28, 2018, for the Speaker to entertain motions that the House suspend the rules as though under clause 1 of rule XV. The Speaker or his designee shall consult with the Minority Leader or her designee on the designation of any matter for consideration pursuant to this section.  Karen L. Haas,Clerk. 